FILED
                            NOT FOR PUBLICATION                              MAY 09 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT MENDOZA,                                  No. 08-55824

              Petitioner - Appellee,             D.C. No. 3:05-CV-01938-L-NLS

  v.
                                                 MEMORANDUM *
ROBERT HERNANDEZ, Warden,

              Respondent - Appellant.



                   Appeal from the United States District Court
                      for the Southern District of California
                 M. James Lorenz, Senior District Judge, Presiding

                              Submitted May 5, 2011 **
                                Pasadena, California

Before: REINHARDT and HAWKINS, Circuit Judges, and COGAN, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Brian M. Cogan, District Judge for the U.S. District
Court for Eastern New York, Brooklyn, sitting by designation.
      Warden Robert J. Hernandez appeals the grant of Robert Mendoza’s habeas

petition. We have jurisdiction under 28 U.S.C. § 2553. We reverse.

      Federal due process requires only that a prisoner seeking parole receive an

opportunity to be heard, notification of the reasons for any denial, and advance

access to the record. See Swarthout v. Cooke, 131 S. Ct. 859, 862 (2011); Pearson

v. Muntz, --- F.3d ----, No. 08-55278, 2011 WL 1238007 (9th Cir. 2011). The

parties agree that Mendoza was afforded this constitutionally adequate process.

The district court did not have the benefit of these subsequent decisions, which

now compel a denial of Mendoza’s petition.

      REVERSED.